Citation Nr: 0603388	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active duty 
from March 1967 to March 1970. This matter comes before the 
Board of Veterans' Appeal (Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Initially, the Board notes that the service medical records 
are not currently in the claims file. It is clear, however, 
that they were part of the RO's review in rendering the 
January 2004 rating decision. 

Specifically, the appellant initiated her claim for 
entitlement to service connection for the cause of the 
veteran's death on September 2003. The RO, in a January 2004 
rating decision denied the claim stating that "[t]he service 
medical records do not include any treatment or diagnosis of 
pancreatic cancer or symptoms which might lead to this 
condition." The April 2004 Statement of the Case (SOC), 
similarly, denies the claim relying on the lack of medical 
support in the service medical records. Both the rating 
decision and the SOC list the veteran's service medical 
records as evidence in the file. 

Decisions of the Board must be based on a review of the 
entire record. In this case, the Board is simply unable to 
render an appellate decision in the manner and form required 
by law and regulation due to the fact that the entire record 
is not before the Board. 

Although the Board has no reason to question the credibility 
or veracity of the assertions made by the RO with respect to 
the veteran's in-service medical history, the complete 
absence of the service medical records renders it impossible 
for the Board to make its own independent determination. 
Attempts by the Board to locate the service medical records 
were unsuccessful and, thus, the claims file is currently 
incomplete. The RO should attempt to locate the missing 
service medical records, or, if they are not found, rebuild 
the file to the fullest extent possible.

Accordingly, the case is REMANDED for the following:

1. Tell the appellant to submit to VA copies 
of any evidence in her possession relevant to 
this claim.

2. The RO should obtain a complete copy of the 
veteran's service medical records and include 
them in the file. If the service medical 
records cannot be located, the RO should 
attempt to rebuild the file.

3. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and 
regulations. If the benefit sought remains 
denied, the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond. 
Thereafter, the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

